Case 18-05510        Doc 47     Filed 05/13/19     Entered 05/13/19 16:00:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 05510
         Michelle Denise Phillips

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on 06/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2018.

         5) The case was Dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05510             Doc 47         Filed 05/13/19    Entered 05/13/19 16:00:08                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $9,500.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $9,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,100.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $427.50
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,527.50

 Attorney fees paid and disclosed by debtor:                        $1,900.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT Security Services                   Unsecured      1,165.00            NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured           0.00        161.87          161.87           0.00       0.00
 AT T Mobility                           Unsecured         444.00           NA              NA            0.00       0.00
 AT T U-Verse                            Unsecured         100.00           NA              NA            0.00       0.00
 AT T U-Verse                            Unsecured         285.00           NA              NA            0.00       0.00
 Capital One                             Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured           0.00        256.20          256.20           0.00       0.00
 City of Chicago Department of Water     Secured           515.00        533.65          533.65          20.24     87.32
 Credit First                            Unsecured      1,087.00       1,195.22        1,195.22           0.00       0.00
 Illinois Dept of Revenue                Priority       1,500.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue                Priority       2,286.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority       2,529.00       9,157.24        9,157.24          44.40       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00      1,010.03        1,010.03           0.00       0.00
 Illinois Tollway                        Unsecured      5,000.00       6,352.40        6,352.40           0.00       0.00
 Internal Revenue Service                Unsecured     17,123.00     64,897.75        32,657.37           0.00       0.00
 Internal Revenue Service                Priority      53,134.00     57,599.61        43,920.20        212.94        0.00
 IRS Priority Debt                       Unsecured           0.00           NA              NA            0.00       0.00
 IRS Priority Debt                       Unsecured           0.00           NA              NA            0.00       0.00
 IRS Priority Debt                       Unsecured           0.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank NA                 Secured       20,473.00     21,167.49        21,167.49      3,663.64     306.49
 Merchants Credit Guide                  Unsecured      1,750.00            NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured         528.00        621.47          621.47           0.00       0.00
 Midland Funding LLC                     Unsecured      1,551.00       1,687.43        1,687.43           0.00       0.00
 MyLoanSite                              Unsecured         975.00           NA              NA            0.00       0.00
 Northwestern Medical Faculty            Unsecured         786.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         521.00        615.12          615.12           0.00       0.00
 Quantum3 Group                          Unsecured      1,424.00       1,635.35        1,635.35           0.00       0.00
 Quantum3 Group                          Unsecured      6,009.00       6,556.90        6,556.90           0.00       0.00
 Quantum3 Group                          Unsecured      2,436.00       2,712.45        2,712.45           0.00       0.00
 Radiant Cash                            Unsecured      4,145.00            NA              NA            0.00       0.00
 Sprint                                  Unsecured          87.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-05510             Doc 47   Filed 05/13/19    Entered 05/13/19 16:00:08            Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim        Claim        Claim       Principal        Int.
 Name                                  Class   Scheduled     Asserted     Allowed        Paid           Paid
 United States Dept Of Education   Unsecured     70,067.00    71,547.05    71,547.05           0.00         0.00
 Wells Fargo Bank                  Secured      164,976.00   171,313.34   171,313.34           0.00         0.00
 Wells Fargo Bank                  Secured       16,000.00    16,050.29    16,050.29      2,637.47          0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal               Interest
                                                             Allowed              Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                 $171,313.34              $0.00                  $0.00
       Mortgage Arrearage                                $16,050.29          $2,637.47                  $0.00
       Debt Secured by Vehicle                           $21,167.49          $3,663.64                $306.49
       All Other Secured                                    $533.65             $20.24                 $87.32
 TOTAL SECURED:                                         $209,064.77          $6,321.35                $393.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                  $0.00
        Domestic Support Ongoing                              $0.00              $0.00                  $0.00
        All Other Priority                               $53,077.44            $257.34                  $0.00
 TOTAL PRIORITY:                                         $53,077.44            $257.34                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $127,008.86               $0.00                 $0.00


 Disbursements:

           Expenses of Administration                           $2,527.50
           Disbursements to Creditors                           $6,972.50

 TOTAL DISBURSEMENTS :                                                                         $9,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-05510        Doc 47      Filed 05/13/19     Entered 05/13/19 16:00:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
